EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ryan C. Smith on 1/27/2022.

Claims 1, 4-12, 15 and 22 are amended as follows:

Claim 1. A nucleic acid encoding a chimeric antigen receptor comprising an extracellular domain capable of binding to glypican-1 (GPC-1), a transmembrane domain and one or more intracellular domains, wherein at least one of the intracellular domains is an intracellular domain containing to comprise a primary cytosolic signaling sequence; wherein the extracellular domain capable of binding to GPC-1 comprises the heavy chain variable region (VH) and light chain variable region (VL) of anti-GPC-1 antibody and wherein the nucleotide sequence encoding the heavy chain variable region of anti-GPC-1 antibody comprises the nucleotide sequence listed as SEQ ID NO: 1 or a nucleotide sequence with at least 95% identity therewith and having the same function, and the nucleotide sequence encoding the light chain variable region comprises the nucleotide sequence listed as SEQ ID NO: 2 or a nucleotide sequence with at least 95% identity therewith and having the same function.


signaling sequence comprises an immunoreceptor tyrosine-based activation motif (ITAM).

Claim 5. The nucleic acid of claim 4, wherein the intracellular domain comprising the ITAM is derived from CD3Ϛ, FcRγ, FcRβ, CD3γ, CD3δ, CD3ε, CD5, CD22, CD79a, CD79b or CD66d.

Claim 6. The nucleic acid of claim 1, wherein the chimeric antigen receptor further comprises one or more identical or differing intracellular domains comprising a secondary cytosolic signaling sequence.

Claim 7. The nucleic acid of claim 6, wherein the intracellular domain comprising the secondary cytosolic signaling sequence is located at the N-terminal end of the intracellular domain comprising the primary cytosolic signaling sequence.

Claim 8. The nucleic acid of claim 6, wherein the intracellular domain comprising the secondary cytosolic signaling sequence is derived from CD2, CD4, CDS, CD8a,
CD8β, CD28, CD134, CD137, ICOS and/or CD154.

Claim 9. A chimeric antigen receptor encoded by the nucleic acid of claim 1.

Claim 10. A vector comprising the nucleic acid of claim 1.



Claim 12. The cells of claim 11, wherein the cells are T cells or a cell population comprising T cells.

Claim 15. A medical composition comprising the nucleic acid of claim 1, and a medically acceptable excipient.

Claim 22. A nucleic acid encoding a chimeric antigen receptor comprising an extracellular
domain capable of binding to glypican-1 (GPC-1), a transmembrane domain and one or more
intracellular domains, wherein at least one of the intracellular domains is an intracellular domain containing to comprise a primary cytosolic signaling sequence for treatment of a solid tumor expressing GPC-1 and wherein the solid tumor is squamous cell carcinoma; wherein the extracellular domain capable of binding to GPC-1 comprises the heavy chain variable region (VH) and light chain variable region (VL) of anti-GPC-1 antibody and wherein the nucleotide sequence encoding the heavy chain variable region of anti-GPC-1 antibody and wherein the anti-GPC-l antibody comprises the nucleotide sequence listed as SEQ ID NO: 1 or a nucleotide sequence with at least 95% identity therewith and having the same function, and the nucleotide sequence encoding the light chain variable region comprises the nucleotide sequence listed as SEQ ID NO: 2 or a nucleotide sequence with at least 95% identity therewith and having the same function.

Cancel claims 13-14, 16-21 and 23. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632